DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brian Short on 06/02/2022.
The application has been amended as follows: 
13. (Currently Amended) The graph streaming processor of claim 1, wherein a size of the weight data registers is dependent on a number of threads concurrently running on the plurality of processors.

Reasons for Allowance
Claims 1-6 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, a group load register that provides a subset of inputs to all of a plurality of processors and a plurality of weight registers each provide a weight to a single one of the plurality of processors, wherein the size of the group load register is dependent on a number of threads concurrently running on the plurality of processors, and the plurality of processors perform a SOMAC instruction, each processor simultaneously operating to determine an instruction size of the SOMAC instruction that indicates the number of iterations the SOMAC instruction is to be executed and is equal to a number of outputs within a subset of outputs, wherein each of the number of outputs is generated one at a time, as claimed in claims 1 and 14.
Shao US 2020/0293867 and Wilder US 2010/0274990 were found to be the closest prior art of record.
While Shao teaches an input collector that provides inputs to a plurality of mac units, weight registers that each provide a weight to a single mac unit, and the plurality of vector macs each perform a mac operation, see [0029] and Fig. 5, Shao does not teach the size of the input collector is based on a number of threads concurrently running or each mac unit simultaneously operating to determine an instruction size of a SOMAC instruction that indicates the number of iterations the SOMAC instruction is to be executed and is equal to a number of outputs within a subset of outputs.
While Wilder teaches a repeating MAC instruction ([0062]), Wilder does not teach that the number of outputs of the repeating MAC instruction is generated one at a time.
Both Shao and Wilder teach generating partial results in parallel, see Shao [0041] and Wilder Figs. 1A and 1B, instead of generating each result one at a time. Further, it would not have been obvious to modify Shao or Wilder to generate the outputs one at a time. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182